       Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 1 of 24



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

GLOBAL PAYMENTS INC. and TOTAL           *
SYSTEMS SERVICES, LLC,
                                         *
      Plaintiffs,
                                         *
                                                     CASE NO. 4:20-CV-185 (CDL)
vs.
                                         *
JASON TODD GREEN,
                                         *
      Defendant.
                                         *

                     ORDER AND PRELIMINARY INJUNCTION

      Global   Payments       Inc.     and     Total    Systems       Services,        LLC

(collectively,       “TSYS”)1    bring       this    action     against      a     former

employee, Jason Todd Green, alleging that he breached four separate

non-compete    covenants        with   TSYS     by     going    to    work       for   its

competitor,    BlueSnap,        Inc.         TSYS    moves     for    a    preliminary

injunction, asking the Court to enjoin Green from working for

BlueSnap   through     trial     and    from    using     or    disclosing         TSYS’s

confidential    or    trade     secret   information           in    his   possession,

custody, or control (ECF No. 8).               For the following reasons, the

Court grants TSYS’s motion.




1
  Total Systems Services, LLC is a subsidiary of Global Payments Inc.,
and it was formed as part of a merger between Global Payments Inc. and
Total Systems Services, Inc. Edelen Decl. ¶¶ 4-5, ECF No. 8-6. Total
Systems Services, LLC and Global Payments Inc. are the successors in
interest of Total Systems Services, Inc.’s rights under the non-compete
covenants in this case. Id. ¶ 7. For the sake of simplicity, the Court
will refer to these entities collectively as “TSYS.”


                                         1
        Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 2 of 24



                            FACTUAL BACKGROUND

     TSYS is one of the leading worldwide providers of payment

technology services, embedded e-commerce solutions, integrated

payment solutions, multi-platform payment solutions, and software

solutions.     Hyde Decl. ¶ 5, ECF No. 8-2.       To put it simply, TSYS

facilitates the movement of financial and payment information in

electronic    commerce    so   that   merchants   can    accept   electronic

payments anywhere TSYS offers its services.             Kernodle Decl. ¶ 5,

ECF No. 21.      TSYS enables merchants to accept payments through

credit, debit, and other electronic means in situations where the

customer’s credit or debit card is present (e.g., when the customer

swipes his card in a card reader at a store) and also in situations

where the card is not present (e.g., when the customer purchases

something from a merchant over the internet).           Id. ¶ 6; Green Dep.

59:8-12, 169:7-14, 212:10-213:2, ECF No. 19-2.             TSYS offers its

services throughout North America, Europe, Latin America, and

Asia.   Kernodle Decl. ¶ 5.      The industry in which TSYS operates is

extremely competitive, and TSYS makes efforts to protect its

confidential information, as well as its relationships with its

clients, channel partners, and employees.          Hyde Decl. ¶¶ 8-9.

I.   Green’s Role at TSYS

     From February 5, 2018 through May 1, 2020, Green served as

“Vice President, Channel Sales Distribution” and then as “Vice

President of Direct Sales Distribution” for TSYS.             Edelen Decl.


                                      2
       Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 3 of 24



¶ 8.   In these roles, Green wore many hats.               He was involved in

the strategic planning of his department’s overall sales and

revenue   generating     operations,         which    included    brainstorming

strategies    to   enhance   TSYS’s     cross-border       and   multi-currency

businesses.      Hyde Decl. ¶ 12; Kernodle Decl. ¶¶ 16-17; see also

Kernodle Decl. attach. 3, 2020 Leadership Meeting Presentation

(Feb. 11-12, 2020), ECF No. 21-3 (February 2020 report Green helped

prepare for TSYS’s executives and high-level managers explaining

TSYS’s sales strategies related to Canadian and international

business).    He established compensation plans for his department’s

sales force, determined lead generation processes and practices,

was responsible for conversion rates and value extraction of leads,

and established sales and revenue growth strategies and best

practices.    Hyde Decl. ¶ 16.        He also managed and supervised 140

TSYS employees throughout North America, who he had authority to

hire and fire.      Id. ¶ 11.   He and his team of employees solicited

current and prospective customers and partners to sell TSYS’s

products and services to.       Id.     Green’s sales teams sold services

to   merchants     located   anywhere       that   TSYS   does   business—North

America, Europe, Latin America, and Asia.                 Green Dep. 25:14-17,

28:19-22, 41:8-15; Kernodle Decl. ¶ 15.              He regularly travelled to

see TSYS’s customers, channel partners, and employees throughout

North America and developed and maintained relationships with

these individuals.      Hyde Decl. ¶ 15.


                                        3
       Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 4 of 24



      In his roles at TSYS, Green had access to information TSYS

considers     confidential     and    proprietary     related     to    its

relationships, customers and partners, prospective customers and

partners, sales and marketing plans, business and strategic plans,

operations, employee compensation, and sales workforce.           Id. ¶ 13.

He knew about TSYS’s revenue shares with its partners and about

the   integration    process    across    a   wide   range   of   software

integrations.     Id. ¶ 17.

II.   The 2018, 2019, and 2020 Stock Awards and Associated Non-
      Compete Covenants

      In 2018, 2019, and 2020, Green received grants of restricted

TSYS stock.     Edelen Decl. ex. A, Time-Based Restricted Stock Unit

Agreement (2018 Tier II) (Mar. 9, 2018), ECF No. 8-7 [“2018 Stock

Grant”]; id. ex. B, Time-Based Restricted Stock Unit Agreement

(2019 Tier II) (Feb. 13, 2019), ECF No. 8-8 [“2019 Stock Grant”];

id. ex. C, Restricted Stock Award Certificate (Feb. 24, 2020), ECF

No. 8-9 [“2020 Stock Grant”].        In exchange for the stock awards,

Green agreed to abide by certain terms and conditions, including

covenants not to compete.       See 2018 Stock Grant ex. A ¶ 3; 2019

Stock Grant ex. A ¶ 3; 2020 Stock Grant §§ 15, 15.1.

      The non-compete covenants in the 2018 and 2019 stock grants

are almost identical.     They state:

      [Green] agrees and covenants that for a period of one
      (1) year from and after his termination of employment,
      [Green] shall not, directly or indirectly, whether
      personally or through another person or entity, perform


                                     4
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 5 of 24



     any of the Prohibited Activities (as defined below) in
     the Territory (as defined below) or any part thereof for
     or on behalf of [himself] or any other person or entity
     that competes with the Business (as defined below) or
     any part thereof, without the written consent of the
     Chief Executive Officer or Chief HR Officer of [TSYS].

2018 Stock Grant ex. A ¶ 3; 2019 Stock Grant ex. A ¶ 3.          The 2018

and 2019 covenants then define “Prohibited Activities” as:

     activities of the type conducted, provided, or offered
     by [Green] within two (2) years prior to his termination
     of employment, including supervisory, management,
     operational, business development, maintenance of client
     relationships, corporate strategy, community relations,
     public policy, regulatory strategy, sales, marketing,
     investor relations, financial, accounting, information
     security, legal, human resource, technical and other
     similar or related activities and including service as
     a director or in any similar capacity.

2018 Stock Grant ex. A ¶ 3(a)(i); 2019 Stock Grant ex. A ¶ 3(a)(i).

The 2018 and 2019 covenants define “Territory” as “each geographic

area in which [TSYS] conducts the Business during the last two (2)

years of [Green’s] employment,” and then they list examples of

such areas.   2018 Stock Grant ex. A ¶ 3(a)(ii); 2019 Stock Grant

ex. A ¶ 3(a)(ii).     Finally, the 2018 and 2019 covenants define

“Business” as:

     the business of (i) providing payment processing
     services to financial and non-financial institutions;
     (ii) performing services, acquiring solutions and
     related systems and integrated support services to
     merchant acquiring and merchants (iii) providing
     general-purpose reloadable prepaid debit cards and
     payroll chards and alternative financial services to
     underbanked consumers and others; (iv) providing certain
     payments-related   reselling    services,    information
     reporting services related to transactions, billing
     services, point of sale equipment sales and services,



                                    5
        Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 6 of 24



       and   other  value-added   services   (including   fraud
       detection, mitigation and management services) relating
       to (i)- (iii); or (v), or similar or related businesses
       or activities conducted, authorized, offered or provided
       by [TSYS] within two (2) years prior to the date of
       [Green’s] termination of employment.

2018 Stock Grant ex. A ¶ 3(a)(iii); 2019 Stock Grant ex. A

¶ 3(a)(iii).

       The   non-compete     covenant     in   the    2020   stock   grant   uses

different language.         It states:

       During the term of [Green’s] employment and for a period
       of twelve (12) months immediately following the
       termination of [Green’s] employment for any reason,
       [Green] shall not, directly or indirectly, seek or
       obtain any employment, independent contractor or
       consulting relationship with a Competitor or otherwise
       provide any form of assistance or services to a
       Competitor, whether paid or unpaid, in the geographic
       area as to which [Green] has authority, has duties or
       conducts business for [TSYS], which consists of the
       geographic area in which [TSYS] conducts business, in
       which relationship [Green] has duties for (or provides
       services to) such Competitor that relates to Competitive
       Services and are the same or similar to those services
       actually performed by [Green] for [TSYS] . . . .

2020   Stock   Grant    §    15.1.       The   2020   covenant   then   defines

“Competitor” as “any individual, corporation, partnership, joint

venture, limited liability company, association, or other entity

or enterprise which is engaged, wholly or in part, in Competitive

Services,” and then it lists examples of companies considered

Competitors.     Id. § 15.4(b).          It defines “Competitive Services”

as:

       services competitive with the business activities
       engaged in by [TSYS] as of the date of termination of



                                         6
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 7 of 24



     [Green’s] employment for any reason . . . which include,
     but are not limited to, the provision of products and
     services to facilitate or assist with the movement in
     electronic   commerce    of   payment    and   financial
     information, merchant acquiring, demand deposit accounts
     or other financial service solutions to the underbanked
     and other consumers and businesses, payment solutions to
     card issuers, and software, payroll and processing
     solutions.

Id. § 15.4(a).

III. Green’s Termination, Severance Package, and Associated Non-
     Compete Covenant

     On May 1, 2020, TSYS terminated Green’s employment as part of

a reduction in force.         Edelen Decl. ¶ 14.         Green executed a

separation agreement on May 4, 2020 in exchange for a severance

payment of almost $90,000 and accelerated vesting of approximately

$41,000 of TSYS stock. Id. ¶ 15; id. ex. D, Letter from R. Thompson

to J. Green (May 1, 2020), ECF No. 8-10 [“Separation Agreement”].

The separation agreement contained another non-compete covenant

which mirrored the language in the 2020 stock grant covenant in

all material respects.      Separation Agreement 3-4.

     Green also agreed in the separation agreement that he had

returned all of TSYS’s property, including, “sales information and

documentation,    personnel      information   and    documentation,   legal

information    and    documentation,       customer      information      and

documentation,     business      correspondence,     contracts,    financial

information,     notes,   data    compilations,      business   records   and

technical documentation and any copies thereof.”                  Id. at 2.




                                      7
       Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 8 of 24



Despite this representation, Green retained emails he forwarded to

his   personal    Gmail   account    containing      TSYS’s   confidential

information about its sales and marketing strategies, its employee

compensation     plans,    its    customers    and    partners,     and   a

correspondence with in-house legal counsel regarding a contract

for a TSYS customer.      Kernodle Decl. ¶ 18; id. attach. 4, Email

from J. Green to G. Cicchinelli, et al. (Oct. 4, 2018), ECF No.

21-4 (forwarded email regarding sales meeting); id. attach. 5,

Email from C. Ancona to J. Green, et al. (Aug. 20, 2018), ECF No.

21-5 (forwarded email regarding compensation); id. attach. 6,

Emails between G. Amendola, J. Green, and K. Ghiloni (Mar. 4, 2019-

Mar. 7, 2019), ECF No. 21-6 (forwarded emails regarding sales

organization); id. attach. 7, Email from J. Green to A. Dodge, et

al. (Mar. 22, 2019), ECF No. 21-7 (forwarded email regarding sales

initiatives); id. attach. 8, Email from G. Cicchinelli to J. Green

and M. Morrow (Mar. 22, 2019), ECF No. 21-8 (forwarded email

regarding sales); id. attach. 9, Email from K. Richardson to P.

Carsley, et al. (Apr. 9, 2020), ECF No. 21-9 (forwarded email

containing in-house legal counsel’s communication).

IV.   Green’s Subsequent Employment with BlueSnap

      Three months after his termination, in August 2020, Green

began working for BlueSnap, a company in the electronic payment

space that provides, among other things, merchants with the ability

to accept credit card payments from customers via online and phone


                                     8
         Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 9 of 24



transactions.      BlueSnap Dep. 143:12-145:22, 248:17-23, 257:10-16,

292:1-16, ECF No. 19-5.        BlueSnap provides merchants this ability

to accept electronic payments anywhere it offers its services—

namely, North America and Europe.             Id. at 292:9-16; Green Decl.

¶ 9(a)-(g), ECF No. 9.           According to its website, the services

BlueSnap provides include integrated payment solutions, payment

routing, authorization, fraud prevention, chargeback management,

and analytics and reporting.           Hyde Decl. ¶ 24.       BlueSnap admits

that it directly competed against TSYS at least 31 times in the

last 18 months.        BlueSnap Dep. 61:24-62:13, 62:18-24, 76:8-77:6.

In fact, BlueSnap is currently competing with TSYS for business

with one of TSYS’s existing software partners, SingleOps, which,

if successful, could result in TSYS losing millions of dollars.

Kernodle Decl. ¶ 10.

      BlueSnap hired Green as its Senior Vice President of Global

Sales.      BlueSnap    issued    a   press   release   on   August   6,   2020,

announcing Green’s hiring and stating that Green will “lead the

strategic direction and overall management of [BlueSnap’s] global

sales force and revenue generating operations across a range of

sales channels.”       Hyde Decl. ex. A, Press Release 1 (Aug. 6, 2020),

ECF No. 8-3.      The release stated, “Green brings over 20 years of

sales leadership in the payment space to BlueSnap with extensive

experience in payments and fintech from his roles at TSYS . . . .”

Id.


                                        9
        Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 10 of 24



                                   DISCUSSION

       TSYS asserts that Green breached his covenants not to compete

by accepting employment with BlueSnap within one year of leaving

TSYS. It initiated this action and asks the Court to preliminarily

enjoin Green from working for BlueSnap.              To receive a preliminary

injunction, TSYS must show “(1) substantial likelihood of success

on the merits; (2) irreparable injury will be suffered unless the

injunction issues; (3) the threatened injury to [it] outweighs

whatever damage the proposed injunction may cause the opposing

party; and (4) if issued, the injunction would not be adverse to

the public interest.”          McDonald’s Corp. v. Robertson, 147 F.3d

1301, 1307 (11th Cir. 1998).           For the following reasons, the Court

finds that TSYS has met its burden.

I.     Likelihood of Success on the Merits

       TSYS has shown it is likely to succeed on the merits of its

breach of contract claims against Green.                  Specifically, it has

shown       that   the   non-compete    covenants    are    likely   valid   and

enforceable, and Green likely breached them.

       A.      Validity and Enforceability of the Covenants

       Under the Georgia Restrictive Covenants Act (“GRCA”), a non-

compete covenant is valid when it is: (1) reasonable in time,

geographic area, and scope of prohibited activities, O.C.G.A.

§ 13-8-53(a); (2) applied to certain categories of employees, id.

§    13-8-53(a)(1)-(4);      and   justified    by    a    legitimate   business



                                         10
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 11 of 24



interest, id. § 13-8-55.         See Kennedy v. Shave Barber Co., 822

S.E.2d 606, 611-13 (Ga. Ct. App. 2018).

             1.     Reasonable in Time, Geographic Area, and Scope of
                    Prohibited Activities

     Here,    the    covenants   are   limited   to   one   year,   which   is

presumptively reasonable.        O.C.G.A. § 13-8-57(b).       The covenants

are also reasonable in the scope of prohibited activities because

they only prohibit Green from performing the type of activities he

performed while at TSYS, and they only prohibit him from performing

those activities for competitors who provide the same types of

services TSYS provides.          See id. § 13-8-56(3) (“The scope of

competition restricted is measured by the business of the employer

or other person or entity in whose favor the restrictive covenant

is given[.]”); Kennedy, 822 S.E.2d at 613 (finding a non-compete

covenant was reasonable in scope because it did not bar the former

employee from working for any competitor in any capacity—it barred

her from competing with her former employer by working for a

competitor “selling or providing the services the same or similar

to that provided by [the former employer]”).2


2Green cites pre-GRCA case law to suggest that the language the covenants
use to describe the prohibited activities is too vague, thereby rendering
the covenants unenforceable as a matter of law.       See Fantastic Sams
Salons Corp. v. Maxie Enters., Inc., 3:11-CV-22 (CDL), 2012 WL 210889,
at *3 (M.D. Ga. Jan. 24, 2012) (citing Howard Schultz & Assocs. of the
Se., Inc. v. Broniec, 236 S.E.2d 265, 268 (Ga. 1977)). But the GRCA is
more deferential to covenants not to compete and authorizes the language
used in the present covenants.          See O.C.G.A. § 13-8-53(c)(2)
(“Activities, products, or services shall be considered sufficiently
described if a reference to the activities, products, or services is


                                       11
        Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 12 of 24



        The   next     question      is     whether        the   covenants       have    an

unreasonable geographic area.                  Under the GRCA, the geographic

territory is presumptively reasonable if it “includes the areas in

which the employer does business at any time during the parties’

relationship”        and    “[t]he    total         distance     encompassed      by    the

provisions of the covenant also is reasonable” and/or “[t]he

agreement contains a list of particular competitors as prohibited

employers for a limited period of time after the term of employment

or a business or commercial relationship.”                     O.C.G.A. § 13-8-56(2).

        Here, the four non-compete covenants are restricted to the

areas    where   TSYS       does    business—North          America,     Europe,       Latin

America, and Asia.            Green argues that the total distance this

encompasses      is,       nevertheless,        unreasonable        because      he     only

conducted     business       on    behalf      of   TSYS    in   the    United    States.

However, the present record does not support Green’s assertion.

TSYS offered multiple examples of instances where Green, as one of

the   highest-level         officers      in     TSYS’s     sales      department,      was

responsible for TSYS’s overall sales strategies—not just its sales

strategies in the United States.                His sales teams sold services to

merchants located anywhere TSYS does business; he brainstormed


provided and qualified by the phrase ‘of the type conducted, authorized,
offered, or provided within two years prior to termination’ or similar
language containing the same or a lesser time period.”). Moreover, Green
had “fair notice” of the covenants’ impact, as required by O.C.G.A. § 13-
8-53(c)(1), because all the restrictions are stated in the agreements
and Green could reasonably determine the maximum scope of the restraints
at the time of termination. See id. § 13-8-53(c)(2).


                                            12
     Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 13 of 24



sales strategies to enhance TSYS’s cross-border and multi-currency

businesses; he prepared reports anticipating business needs for

companies     moving     into        the   Canadian      market;       he   prepared     a

presentation      for   TSYS’s       executives        laying    out   specific    sales

strategies related to its Canadian and international business.

These specific examples of Green’s actual duties combined with the

undisputed    fact      that    he    occupied     a    high-level      strategic      and

leadership role as the Vice President of direct sales at TSYS

clearly establish that the geographic area where TSYS did business

and the geographic area where Green conducted business on behalf

of TSYS were one in the same.                    Therefore, the total distance

covered by the covenants is reasonable.                         Accordingly, TSYS is

substantially likely to succeed in showing that the covenants are

reasonable in geographic scope, scope of prohibited activities,

and time.

             2.    Category   of  Employees               to      which      Non-Compete
                   Covenants May Apply

     At TSYS, Green managed over 140 sales employees throughout

North America whom he had authority to hire and fire, solicited

and interacted with TSYS’s existing and prospective customers and

partners for the purpose of selling TSYS’s products and services,

and was directly responsible for managing the sales force of a

division of TSYS.        Therefore, he fits within several categories of

employees to whom non-compete covenants may apply.                          See O.C.G.A.




                                            13
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 14 of 24



§ 13-8-53(a)(1)-(4) (noting non-compete covenants may apply to

employees    who    regularly    solicit     customers,    engage   in   sales,

perform the duties of a key employee, or have the duty of managing

a department and regularly direct the work of employees and have

the authority to hire or fire them).

             3.    Legitimate Business Interest

      TSYS has a legitimate business interest in protecting its

investment in Green, as well as protecting its client and partner

relationships,      goodwill,     and   confidential      and   trade    secret

information from unfair competition. See O.C.G.A. § 13-8-51(9)

(“legitimate business interest[s]” include, but are not limited

to,   “[t]rade     secrets,”    “[v]aluable    confidential     information,”

“[s]ubstantial relationships with specific prospective or existing

customers,” “good will,” and “specialized training”).

                               *****************

      In summary, the covenants not to compete signed by Green are

reasonable in time, geographic area, and scope of prohibited

activities; Green falls within the category of employees who are

bound by such covenants under Georgia law; and TSYS had legitimate

business interests for requiring Green to enter into the covenants.

Accordingly, they are valid and enforceable.              Kennedy, 822 S.E.2d

at 611-13.




                                        14
     Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 15 of 24



     B.      Green’s Miscellaneous Arguments

     Green argues that even if the covenants comply with Georgia

law as to their scope, TSYS should not be granted a preliminary

injunction     to   enforce   them    because   the   covenants    lacked

consideration and because TSYS’s insistence upon their enforcement

violates the implied duty of good faith and fair dealing and the

principle of unclean hands.      The Court addresses these arguments

in turn.

     First, as noted previously, Green signed a covenant not to

compete each time he received a stock grant.          These stock grants

certainly amounted to valuable consideration.          But according to

Green, TSYS had a pre-existing obligation to award him the stock

grants without requiring him to sign a covenant not to compete.

Green points to representations in a 2017 Omnibus Plan and argues

that by adding the non-compete conditions for the 2018, 2019, and

2020 stock grants, TSYS modified his rights under the 2017 Omnibus

Plan without any new consideration.       The Court notes that the 2017

Omnibus Plan explicitly contemplated that TSYS had the discretion

to attach conditions to the stock awards.       It stated: “Restricted

Stock Units may be granted to Participants in such number, and

upon such terms, and at any time and from time to time as shall be

determined by the Committee.”        2017 Omnibus Plan § 9.1 (emphasis




                                     15
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 16 of 24



added).3 Therefore, the agreement expressly contemplates that TSYS

may attach terms to the granting of the stock awards, and thus

Green’s lack of consideration argument fails.              Green argues,

however, that TSYS’s decision to attach terms related to his

employment violated its duty of good faith because the parties

contemplated that any restrictions would only relate to the stock

itself.     The Court finds this dubious contention unpersuasive.

But even if the Court accepted it, TSYS is nevertheless likely to

prevail on its contention that at least one of the covenants was

supported by consideration.      The non-compete covenant in Green’s

separation agreement was certainly supported by consideration—the

payment of $90,000.00 in severance pay plus acceleration of his

right to certain stock awards.      That covenant standing alone would

be sufficient to support TSYS’s motion for preliminary injunction.4

Counsel’s creative lack of consideration arguments will not rescue

Green from being bound by his agreement.

     With     perhaps    more    creativity     but    equal    lack    of

persuasiveness, Green’s counsel next argues that TSYS had some


3
  Green failed to place a copy of the 2017 Omnibus Plan in the record.
The Court assumes for purposes of this Order that this language Green
quotes from the 2017 Omnibus Plan is correct.
4 The Court rejects any argument that TSYS was already obligated to pay

these severance benefits based on its representations in a 2019 letter.
Green Decl. (Aug. 27, 2020) ex. B, Letter from R. Harrelson to J. Green
(Sept. 6, 2019), ECF No. 20-1 at 28.     The 2019 letter only entitled
Green to two weeks’ pay, subsidized COBRA medical coverage, and
outplacement benefits. Id. Because Green ultimately received much more
than this in his separation agreement, there was sufficient new
consideration to support his covenant not to compete.


                                    16
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 17 of 24



obligation to discuss its concerns with Green before suing him.

Failure to do so, according to Green’s counsel, violates the duty

of good faith implicit in the performance of all contracts and

constitutes unclean hands, thus precluding equitable relief.               The

Court is familiar with the general principle that all contracts

contain an implied duty that they will be performed in good faith.

But Green points to no term in the covenants that he contends were

not performed in good faith.         Instead, he seeks to rewrite the

contract to add a new term—a requirement that TSYS talk with him

before it sued him.     Accepting this expansion of the implied duty

of   good   faith   would   create   a    precedent   that    every   contract

impliedly includes a mandatory mediation or notice of suit clause

even though the parties never agreed to such terms.                The implied

duty of good faith requires no such thing.             Furthermore, TSYS’s

insistence on the enforcement of its clear legal rights under a

binding contract does not make its hands unclean.             Allowing Green

to avoid his contractual obligations because TSYS failed to do

something the contract did not require it to do would be both

inequitable and reversible error.

      C.    Breach of Covenants

      The Court finds that TSYS is substantially likely to succeed

in   proving   that   Green   breached     these   valid     and   enforceable

covenants by going to work for BlueSnap.           Green began working for

BlueSnap in the restricted geographic area (North America and


                                     17
     Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 18 of 24



Europe) within the restricted time period (one year after his

termination).    He performs prohibited activities for BlueSnap

under the terms of the covenants because his duties at BlueSnap

include substantially the same duties he had at TSYS: managing the

sales department and leading the strategic direction of that

department.     See 2018 Stock Grant ex. A ¶ 3(a)(i) (defining

“Prohibited Activities” as the “activities of the type conducted,

provided, or offered by [Green] within two (2) years prior to his

termination of employment); 2019 Stock Grant ex. A ¶ 3(a)(i)

(same); see also 2020 Stock Grant § 15.1 (prohibiting Green from

obtaining employment with a competitor “in which . . . [Green] has

duties for (or provides services to) such Competitor that relate

to Competitive Services and are the same or similar to those

services actually performed by [Green] for TSYS”); Separation

Agreement 3 (same).

     Green argues that he did not breach the covenants by working

for BlueSnap because BlueSnap would not be considered TSYS’s

competitor under the covenants’ terms.         The covenants prohibit

Green from working for a business that is engaged wholly or in

part in offering services competitive with the business activities

TSYS engaged in before Green’s termination.        2018 Stock Grant ex.

A ¶¶ 3, 3(a)(iii); 2019 Stock Grant ex. A ¶¶ 3, 3(a)(iii); 2020

Stock Grant § 15.4(a)-(b); Separation Agreement 4.        The 2020 stock

grant and separation agreement covenants list, as an example of


                                   18
        Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 19 of 24



such busines activity, “the provision of products and services to

facilitate or assist with the movement in electronic commerce of

payment      and   financial    information . . . .”            2020   Stock   Grant

§ 15.4(a); see also Separation Agreement 4.                     BlueSnap admitted

that    it    facilitates      the    movement     in   electronic     commerce   of

financial information.            BlueSnap Dep. 70:7-12.         It also admitted

that it directly competed with TSYS 31 times in the last 18 months.

       Green, nevertheless, argues that BlueSnap does not actually

“compete” with TSYS because (1) BlueSnap focuses on a niche area

of the payment sector (card-not-present                 transactions), (2) TSYS

is a payment processor whereas BlueSnap is a payment facilitator,

and (3) BlueSnap is a much smaller company than TSYS.                          These

arguments fail.          First, TSYS, like BlueSnap, provides card-not-

present services so they do in fact compete in this niche area.

Indeed,      Green    was    responsible     for    TSYS’s   relationships       with

important customers, such as the GAP, who used these card-not-

present services.           See Green Dep. 41:8-15, 59:13-60:11; Kernodle

Decl. ¶ 11; Kernodle Decl. attach. 1, Emails between J. Green and

C. Ancona, et al. (Apr. 8, 2020), ECF No. 21-1 (showing Green was

involved with negotiations with the GAP over issues related to

their card-not-present business).                  Moreover, BlueSnap plans to

begin     offering       card-present     services,      that    Green   would     be

responsible        for   selling,    soon.       BlueSnap    Dep.   111:14-113:20,

114:5-115:4,         133:19-23,      134:5-9,      137:14-138:20.        Therefore,


                                          19
        Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 20 of 24



BlueSnap’s card-not-present focus does not eliminate TSYS as a

competitor.

     Second, the distinction between a payment facilitator and

payment processor is immaterial for purposes of the present motion.

It goes to the methodology of how the two companies fulfill

merchant    needs,   not    to   the   services   they   ultimately    provide

merchants.      See Kernodle Decl. ¶ 12 (explaining what a payment

facilitator does).         And, even if this distinction does matter,

TSYS offered its own payment facilitation services platform called

ProPay at the time of Green’s termination, which Green’s sales

teams    were   directly    responsible     for   marketing   and     selling.

Kernodle Decl. ¶¶ 13-14; id. attach 2, Emails between J. Green and

J. Kernodle, et al. (Mar. 11, 2020-Apr. 13, 2020), ECF No. 21-2

(strategic report on ProPay forwarded from Green).               Therefore,

TSYS and BlueSnap compete in the payment facilitation field.

     Finally, the fact that BlueSnap is currently smaller than

TSYS is irrelevant to their competitive relationship.                 There is

nothing in the language of the covenants to indicate that a

company’s relative size has any bearing on whether it “competes”

with TSYS’s business. The Court declines to read such a limitation

into the plain language of the contracts.            Accordingly, BlueSnap

is TSYS’s competitor under the terms of the covenants.




                                       20
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 21 of 24



      In summary, TSYS has shown that it is substantially likely to

succeed in showing Green breached these covenants by going to work

for its competitor, BlueSnap.

II.   Remaining Factors for Preliminary Injunction

      The Court finds that the remaining factors weigh in favor of

granting   a   preliminary    injunction    here.    TSYS    would   suffer

irreparable harm without an injunction, as Green agreed in the

covenants themselves.        See 2018 Stock Grant ex. A ¶ 1(a); 2019

Stock Grant ex. A ¶ 1(A); 2020 Stock Grant § 15.5; Separation

Agreement 5. Moreover, Green inevitably would use the confidential

information he learned in his role at TSYS to compete against TSYS

for BlueSnap, leaving TSYS with no realistic opportunity to combat

this unfair competition.        This concern is not speculative; Green

currently has possession of emails he forwarded himself which

contain such confidential information.          TSYS has also presented

evidence that BlueSnap is attempting to steal               one of TSYS’s

existing software partners at this moment, which it believes Green

may be helping to orchestrate.           Under Georgia law, injunctive

relief is appropriate to prevent this type of harm that accompanies

breaches of restrictive covenants.         See Bijou Salon & Spa, LLC v.

Kensington Enters., Inc., 643 S.E.2d 531, 534 (Ga. Ct. App. 2007)

(affirming injunction against defendant who violated non-compete

and non-solicitation agreements); Poe & Brown of Ga., Inc. v. Gill,

492 S.E.2d 864, 865 (Ga. 1997) (“Injunctive relief has repeatedly


                                    21
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 22 of 24



been found appropriate in cases where covenants such as this have

been found to be enforceable.” (quoting Rash v. Toccoa Clinic Med.

Assocs., 320 S.E.2d 170, 174 (Ga. 1984))).

      The threatened injury to TSYS outweighs whatever damage the

preliminary injunction may cause Green.            Green agreed in the

separation agreement that the covenants would not “unduly impair

[his] ability to earn a living.”         Separation Agreement 4.        And

although the current state of the economy and global pandemic may

make it more difficult for individuals to secure employment, Green

assumed the risk that he would not be able to find alternative

employment when he voluntarily agreed four separate times to abide

by the non-compete covenants in exchange for valuable compensation

and monetary benefits.     As experienced counsel well knows, the law

does not permit sympathy to rescue someone from the unfortunate

consequences of the deal he struck.

      Finally, granting injunctive relief would serve the public

interest.    Georgia has an interest in “protecting legitimate

business interests and creating an environment that is favorable

to   attracting   commercial   enterprises    to   Georgia   and   keeping

existing businesses within the state.”        O.C.G.A. § 13-8-50.       The

General Assembly has found that properly drafted covenants not to

compete further this goal.       Georgia courts have also emphasized

that employers are “entitled to protect [themselves] from the risk

that a former employee might appropriate customers by taking unfair


                                    22
      Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 23 of 24



advantage of the contacts developed while working for the employer”

by entering into restrictive covenants.       Palmer & Cay of Ga., Inc.

v. Lockton Cos. Inc., 629 S.E.2d 800, 802 (Ga. 2006) (quoting W.R.

Grace & Co. v. Mouyal, 422 S.E.2d 529, 532 (Ga. 1992)).          Enjoining

an   employee   who   knowingly    breached    a   non-compete    covenant

certainly serves the public interest.

                        PRELIMINARY INJUNCTION

     For the foregoing reasons, the Court grants TSYS’s motion for

a preliminary injunction.      Accordingly, Green is hereby enjoined

from working for BlueSnap until the merits of this case are

resolved at trial.    Green is also enjoined from using or disclosing

TSYS’s confidential or trade secret information in his possession,

custody, or control.5

     The Court directs TSYS to        give security in the amount of

$275,000, finding that this amount would be proper to pay the costs

and damages sustained by Green if he is found to have been wrongfully

enjoined or restrained.    Fed. R. Civ. P. 65(c).




5
  TSYS also asks the Court to issue an order tolling the non-competition
period in the covenants during the pendency of the breach of Green’s
obligations. Although the covenants in the 2018, 2019, and 2020 stock
grants do contemplate that the restrictive time period will be tolled
“if a court of competent jurisdiction . . . finds that the challenged
restrictive covenant is enforceable,” today’s order only establishes
that TSYS is substantially likely to show the covenants are enforceable—
not that the covenants are actually enforceable. 2018 Stock Grant ex.
A ¶ 9; 2019 Stock Grant ex. A ¶ 9; see also 2020 Stock Grant § 15.7
(similar tolling provision). Therefore, TSYS is not entitled to an order
tolling the restrictive time periods at this time.


                                    23
Case 4:20-cv-00185-CDL Document 36 Filed 08/31/20 Page 24 of 24



IT IS SO ORDERED, this 31st day of August, 2020.

                                   S/Clay D. Land
                                   CLAY D. LAND
                                   U.S. DISTRICT COURT JUDGE
                                   MIDDLE DISTRICT OF GEORGIA




                              24
